Citation Nr: 1228502	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  03-20 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability claimed as secondary to service-connected low back and/or pes planus disabilities.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to a rating in excess of 10 percent for flatfoot.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1979 to November 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2008, the Veteran testified at a personal hearing before a Veterans Law Judge (VLJ) who has since retired. A copy of the October 2008 hearing transcript is of record.  In February 2009, the Board remanded the claim for service connection for a bilateral knee disability for additional development; and issued a denial of claims for increased ratings for bilateral pes planus and degenerative disc disease of the lumbar spine.  In August 2010, the Board remanded the case in order to fulfill the Veteran's request for an additional hearing given that the VLJ who previously reviewed his claim in February 2009 had retired.  In December 2010, the Veteran withdrew his request for a video conference hearing.  Thereafter, in October 2011, the Board again remanded the case for additional evidentiary development.  

VA electronic files show the Veteran submitted a notice of disagreement with a July 2011 rating decision which denied increased rating claims for bilateral pes planus and degenerative disc disease of the lumbar spine.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As these issues are not shown to have been addressed in a statement of the case, it must be remanded for appropriate development.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

VA electronic records show a July 2011 rating decision considered a variety of documents to include Social Security Administration (SSA) records which are neither in the electronic nor the paper claims file. On remand, appropriate action must be taken to ensure that all relevant records are obtained and associated with either the paper or electronic claims file. 

The Board also notes that the October 2011 remand included instructions that the Veteran be provided an examination for an opinion as to whether his bilateral knee disability was aggravated by his service connected bilateral pes planus.  It was noted that the examiner should comment on the opinion by a January 2002 VA examiner that "gait mechanics certainly can cause discomfort at the knee and potentially abnormal gait patterns" and the opinion by a March 2009 VA examiner that "there is a body of literature and some evidence that patellofemoral joint pain and patellofemoral syndrome is multifactorial and lower limb alignment can impact the progression of patellofemoral disease."  Although the Veteran was provided a VA examination in October 2011, the examiner did not provide any comments concerning the January 2002 and March 2009 VA opinions.  The Court has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the Board notes that the Veteran has asserted that he has experienced problems as a result of service including a one and a quarter inch leg shortening.  An August 2002 private chiropractor stated the Veteran had bilateral chondromalacia patella due to a patellar tracking dysfunction "which is the ultimate result of his flat feet."  Private podiatry records dated in October 2006 also noted the Veteran had pain including to the knees as a result of malabsorption syndrome or lack of shock absorption secondary to severe pes valgo planus foot type.  The Veteran provided copies of medical articles in February 2010, including articles addressing a relationship between knee pain and overpronation of the feet.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the inconsistent medical evidence of record, the Board finds additional development is required for an adequate determination.

As noted in the introduction section above, the Veteran submitted a timely notice of disagreement with a July 2011 rating decision with regard to increased rating claims for bilateral pes planus and degenerative disc disease of the lumbar spine.  Therefore, this matter must be remanded for the issuance of a statement of the case.  See Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a statement of the case as to the issues of entitlement to increased ratings for bilateral pes planus and degenerative disc disease of the lumbar spine.  The Veteran and his representative should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review.  The requisite period of time for a response should be allowed.


2. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to his bilateral knee.  After the Veteran has signed the appropriate releases, sufficiently identified records should be obtained and associated with the claims folder.   All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts to obtain evidence and provided an opportunity to obtain and submit those records for VA review.  

3. The Veteran's claims file should be returned to the October 2011 VA examiner, or if the examiner is unavailable to an appropriate VA medical specialist, for review of the August 2010 examination findings and for comment as to the other medical opinions of record.  The examiner must acknowledge the Veteran's assertion that he has problems related to a one and a quarter inch leg shortening, the August 2002 private chiropractor's finding that his bilateral chondromalacia patella was due to a patellar tracking dysfunction "which is the ultimate result of his flat feet," the October 2006 private podiatry reports indicating knee pain as a result of malabsorption syndrome secondary to severe pes valgo planus foot type, the medical articles provided in February 2010 addressing a relationship between knee pain and overpronation of the feet, and the January 2002 and March 2009 VA examiner's statements as to the relationship between gait mechanics lower limb alignment and patellofemoral disease.

All indicated examinations, tests, and studies are to be performed.  Opinions should be provided based on the results of any examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



